Citation Nr: 0943481	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-25 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder and depression.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for residuals of a 
right hand injury.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for residuals of a left 
foot injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to June 
1954, and from August 1958 to January 1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).

The issue of entitlement to service connection for an 
acquired psychiatric condition, to include posttraumatic 
stress disorder (PTSD) and depression will be addressed in 
the remand portion of this decision and is remanded to the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate a current 
diagnosis of sleep apnea, residuals of a right hand injury, 
or low back disorder.

2.  The Veteran's current left foot disorder did not manifest 
until many years after service and is not shown to be related 
to his active duty service.




CONCLUSION OF LAW

Sleep apnea, residuals of a right hand injury, a low back 
disorder, and residuals of a left foot injury were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (CAVC) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

The RO's October 2006 letter dated advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's 
service records and his identified VA and private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran was provided an adequate VA examination to determine 
the presence of residuals of a left foot injury and, if 
present, the severity and etiology thereof.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Veteran was not 
provided a VA examination with respect to his claims of 
entitlement to sleep apnea, residuals of a right hand injury, 
or a low back disorder.  A VA examination or opinion is 
necessary if the evidence of record: (a) Contains competent 
evidence that the veteran has a current disability, or 
persistent or recurrent symptoms of disability; and (b) 
establishes that the veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 38 
C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  As will be discussed in greater detail below, the 
evidence of record does not include a current diagnosis of 
sleep apnea, residuals of a right hand injury, or a low back 
disorder.  Thus, an examination was not warranted with 
respect to these claims.  Finally, there is no indication in 
the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); 


see also Dingess/Hartman, 19 Vet. App. at 486; see Shinseki 
v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 21, 
2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'l 
Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Historically, the Veteran served on active duty from November 
1951 to June 1954, and from August 1958 to January 1959.  He 
submitted his originally claims of entitlement to service 
connection for sleep apnea, residuals of a right hand injury, 
a low back disorder, and residuals of a left foot injury in 
June 2006.  After these claims were denied in March 2007, the 
Veteran perfected an appeal in June 2007.  The claims have 
been certified to the Board for appellate review.

A.  Sleep Apnea, Residuals of a Right Hand Injury, and a Low 
Back Disorder

A review of the Veteran's service treatment records did not 
reveal complaints of or treatment for sleep apnea, a right 
hand injury, or a low back disorder during either period of 
his active duty service.  

In August 2002, the Veteran complained of chronic back pain 
and pain down his left leg after being involved in a motor 
vehicle accident.  Upon physical examination, the Veteran's 
spine was deemed to be within normal limits.  The diagnoses 
were somatic dysfunction, kyphosis, lordosis, and scoliosis 
with a range of motion that was within normal limits, but 
decreased.

To be a current disability, the claimed condition must be 
present at the time of the claim for benefits, as opposed to 
sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998).  The requirement that there be a current 
disability is satisfied when the disability is shown at the 
time of the claim or during the pendency of the claim, even 
though the disability subsequently resolves.  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  The August 2002 
diagnoses preceded the Veteran's claim by more than 3 years 
and were not included in any treatment reports dated after he 
submitted his June 2006 claims.  As such, the Board finds 
that the August 2002 diagnoses do not represent current 
conditions for service connection purposes.

In September 2006, the Veteran complained of back pain that 
he asserted was due to osteoarthritis and further asserted 
that he experienced left lower extremity pain due to spinal 
stenosis, but denied numbness and bowel or bladder 
dysfunction.  The resulting treatment report did not include 
a clinical evaluation of the Veteran's back or spine, but the 
examiner provided a diagnosis of osteoarthritis of the back.

Information from a veteran that is essentially transcribed by 
a medical professional still amounts only to a statement from 
the veteran.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that an opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  Given that 
the September 2006 examiner did not perform a clinical 
evaluation of the Veteran's back or spine, the September 2006 
diagnosis of osteoarthritis of the back is of no probative 
value upon which a grant of service connection can be based.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In June 2007, the Veteran submitted a statement in support of 
his claim.  In this statement, the Veteran contended that he 
injured his back on 3 separate occasions during his active 
duty service; injured his right hand in April 1954 during an 
altercation with a civilian; and asserted that he developed 
sleep apnea due to stressful inservice events.

The remainder of the post-service evidence of record is 
silent with respect to complaints of, treatment for, or 
diagnoses of sleep apnea, a right hand injury, or a low back 
disorder.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent competent 
evidence reflecting the presence of sleep apnea, residuals of 
a right hand injury, or a low back disorder, a basis upon 
which to establish service connection for any of these 
disorders has not been presented and the appeal must be 
denied.  Id.; see also McClain v. Nicholson, 21 Vet. App. 319 
(2007).

To the extent that the Veteran asserts that he has sleep 
apnea, residuals of a right hand injury, or a low back 
disorder, the Board finds that as a layman, his statements 
are not competent evidence on the diagnosis of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
evidence of record does not demonstrate that the Veteran 
possess the ability, knowledge, or experience to provide 
competent diagnostic opinions.  Jandreau, 492 F.3d at 1377; 
Espiritu, 2 Vet. App. at 494.  Consequently, lay assertions 
of a diagnosis cannot constitute evidence upon which to grant 
the claim for service connection.  Lathan, 7 Vet. App. at 
365.  Moreover, although the Veteran contends that he 
currently has sleep apnea, residuals of a right hand injury, 
and a low back disorder, the evidence of record does not 
include contemporaneous medical diagnoses.  Jandreau, 492 
F.3d at 1377.  To the extent that the Veteran asserts that 
any current complaints are related to his active duty 
service, his statements are not competent evidence that any 
current complaints are the result of any incident in service 
over five decades ago.  Espiritu, 2 Vet. App. at 494.  
Consequently, lay assertions of medical etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan, 7 Vet. App. at 365. 

In the absence of competent evidence of current sleep apnea, 
residuals of a right hand injury, or a low back disorder, the 
preponderance of the evidence is against these service 
connection claims.  As such, the benefit-of-the-doubt rule 
does not apply, and the claims of entitlement to service 
connection for sleep apnea, residuals of a right hand injury, 
and a low back disorder, must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Left Foot Disorder

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  For the showing of a chronic disease or injury 
inservice there is required a combination of manifestations 
sufficient to identify the disease or disorder and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  When the fact of 
chronicity inservice is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

A review of the Veteran's service treatment records 
demonstrated that, in June 1952, a metal pan fell on the 
Veteran's left foot.  Upon physical examination, there was 
tenderness over the dorsal aspect of the Veteran's left foot 
with considerable swelling.  A contemporaneous radiological 
evaluation of his left foot revealed no fractures.  The 
diagnosis was left foot contusion, incident to service.  The 
Veteran was instructed to apply heat to the injured area and 
not to return to duty for 1 week.  The remainder of the 
Veteran's service treatment records are silent as to other 
left foot injuries.  Significantly, the Veteran did not 
complain of or receive treatment for a left foot injury or 
residuals thereof during either the May 1954 or January 1958 
separation examinations.

In June 2006, the Veteran submitted a statement in support of 
his claim.  Therein, he asserted that he injured his left 
foot on April 1, 1952, when his left foot was 


"crushed between the gangway and hatch on a [N]avy tug."  
The Veteran claimed he was sent to sick bay, but that no x-
rays were taken and that he never went to the hospital.  He 
further claimed that he was restricted to light duty for 
several weeks.

Based on a longitudinal review of the Veteran's claims file, 
the Board finds insufficient evidence to support the 
conclusion that the Veteran experienced a chronic left foot 
injury during either period of his active duty service.  Id.  
The lone June 1952 treatment report for a left foot injury 
does not constitute ongoing treatment of a chronic condition, 
especially in light of the negative separation examinations.  
As such, a showing of continuity after discharge is required 
to support the claim.  Id.

In August 2008, the Veteran asserted that he hurt his left 
foot during his active duty service and that it hurt at the 
time of this treatment.  No physical examination was 
administered and no diagnosis was provided.

In June 2009, the Veteran underwent a VA examination to 
ascertain the presence of residuals of a left foot injury 
and, if present, the severity and etiology thereof.  During 
the examination, the Veteran reiterated the circumstances he 
claimed gave rise to an inservice left foot injury.  After 
reviewing the Veteran's service records, the examiner noted 
that there was no documentation of the left foot injury 
described by the Veteran.  The examiner further noted that 
the Veteran's May 1954 and January 1959 separation 
examinations included no references to left foot or joint 
abnormalities, lameness, or general trouble.  The Veteran 
then reported experiencing pain, fatigability, generalized 
stiffness, and some swelling since the inservice injury.  The 
Veteran also reported that he fractured his left ankle 
sometime in 2008, which required surgical intervention.  At 
the time of the examination, the Veteran was using a cane, 
which he said he received after the 2008 surgery.  The 
examiner found that the Veteran was having difficulty with 
all types of ambulation and standing secondary to the 2008 
fracture.  After administering a physical examination and 
reviewing x-rays from 2007, the diagnosis was left foot 
degenerative joint disease.  The examiner opined:

I am unable to find any documentation of 
the injury.  It is stated subjectively.  
The [V]eteran's memory appears to be very 
intact.  The physical examination in 1954 
and 1958 along with the documented 
complaints noted no abnormality to the 
foot.  With the documentation at this 
time it is not likely that the ankle foot 
[sic] problem is secondary to [the] 
stated injury.

The first post-service evidence of record demonstrating 
treatment for a left foot injury or residuals thereof is 
dated in August 2008, more than 40 years after the Veteran's 
discharge from active duty service and more than 46 years 
after the Veteran asserted the injury occurred.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  This period without 
complaints or treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim herein.  However, during the pendency of this 
appeal, the Veteran stated that he had experienced left foot 
pain since his discharge from active duty service.  
"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay evidence of 
symptomatology is pertinent to a claim for service connection 
if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. 
App. 124, 126-127 (1993).  Accordingly, the Board must 
consider the lay evidence submitted by the Veteran regarding 
his symptoms since his discharge from active duty service.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (emphasis added).  In Jandreau, 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include establishing a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition; (2) the layperson is reporting a contemporaneous 
medical diagnosis; or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a 


medical professional.  Jandreau, 492 F.3d at 1377.  
Similarly, the CAVC has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr, 21 Vet. 
App. at 307; see also Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007) (certain disabilities are not conditions capable 
of lay diagnosis).  

The Veteran's service treatment records do not document the 
injury asserted by the Veteran to be the genesis of his 
current left foot disorder.  While his service treatment 
records document an injury to his left foot, there is no 
evidence of ongoing treatment for a chronic disorder.  
Moreover, the Veteran neither complained of nor was any left 
foot abnormality found upon discharge from active duty 
service.  As noted above, the Veteran did not submit nor did 
he direct VA to obtain evidence of treatment for a left foot 
disorder dated prior to August 2008.  This represents a more 
than 40-year time gap between the Veteran's discharge from 
active duty service and the first post-service treatment.  
Significantly, the Veteran fractured his left ankle sometime 
in 2008; an injury that required surgical intervention.  
Further, based upon a review of the claims file and a 
physical examination, a VA examiner found that the Veteran's 
current left foot disorder was not likely related to the 
supposed inservice injury.  Based on the above, the Board 
finds the Veteran's assertions that he had experienced left 
foot pain since his discharged from active duty service are 
out-weighed by the absence of contemporaneous treatment 
reports, the negative etiological opinion, and evidence of a 
recent left ankle fracture.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (holding that contemporaneous evidence has 
greater probative value than history as reported by the 
veteran).  Consequently, the evidence of record does not show 
a continuity of symptoms after the Veteran's discharge from 
active duty service and the claim must be denied.  38 C.F.R. 
§ 3.303(b).

In making this determination, the Board finds that the 
evidence of record does not demonstrate that the Veteran 
possess the ability, knowledge, or experience to provide 
competent etiological opinions.  Jandreau, 492 F.3d at 1377; 
Espiritu, 2 Vet. App. at 494.  To the extent that the Veteran 
asserts that his current residuals of 


a left foot injury are related to his active duty service, 
the Board finds that as a layman, his statements are not 
competent medical evidence on the etiology of a disorder.  
Espiritu, 2 Vet. App. at 494.  Consequently, lay assertions 
of medical etiology cannot constitute evidence upon which to 
grant the claim for service connection.  Lathan, 7 Vet. App. 
at 365. 

In this, and in other cases, only competent evidence may be 
considered to support Board findings.  Accordingly, the Board 
is not free to substitute its own judgment for that of an 
expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
The only competent opinion of record concerning the etiology 
of the Veteran's current residuals of a left foot injury is 
negative to his service connection claim.  

Consequently, the preponderance of the evidence is against 
the Veteran's claim for service connection.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
53.


ORDER

Service connection for sleep apnea is denied.

Service connection for residuals of a right hand injury is 
denied.

Service connection for a low back disorder is denied.

Service connection for residuals of a left foot injury is 
denied.


REMAND

In June 2006, the Veteran submitted a claim of entitlement to 
service connection for "PTSD."  In support of this claim, 
the Veteran submitted evidence demonstrating ongoing 
treatment for depression and anxiety.  The Veteran also 
submitted VA treatment reports demonstrating a diagnosis of 
"chronic [PTSD] with depression" and a diagnosis of 
"[p]robable PTSD from his time in service."  The RO 
captioned and evaluated the Veteran's June 2006 claim as 
entitlement to service connection for PTSD, which was denied 
in March 2007.

During the pendency of this appeal, CAVC issued its decision 
in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held 
that a service connection claim for PTSD cannot be a claim 
limited only to that diagnosis, but must rather be considered 
a claim for any mental disability that may reasonably be 
encompassed by several factors including: the description of 
the claim; the described symptoms; and the information 
submitted or obtained in support of the claim.  Given that 
the Veteran has submitted evidence demonstrating diagnoses of 
both depression and PTSD, the Board finds that a remand is 
warranted in order for the RO to develop and adjudicate the 
Veteran's June 2006 claim captioned as entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD and depression.

The Veteran's claim was denied in March 2007 because the 
evidence of record lacked a current PTSD diagnosis based on a 
verified inservice stressor.  As asserted by the Veteran, his 
inservice stressors were as follows:  (1) sometime in 1953, 
an airliner crashed near Half Moon Bay, California, and he 
was dispatched to the crash site to investigate and was 
tasked with recovering the remains of the crash victims "all 
day and into the night"; (2) also sometime in 1953, an 
airliner exploded in mid-air and he was again asked to 
recover the remains of the victims "all night"; and (3) in 
Spring 1954, while stationed in St. Joseph, Michigan, the 
Veteran recovered bodies that floated to the surface after 
Lake Michigan thawed.

The RO was able to obtain information concerning the crash of 
an airliner near Half Moon Bay, California, in October 1953.  
This evidence demonstrated that 4 U.S. Coast Guard aircraft 
were dispatched to conduct a search for the downed airliner 
after it had been deemed overdue.  This evidence did not, 
however, indicate that the U.S. Coast Guard dedicated nearby 
assets to a land-based search, rescue, and recovery 
operation.  Further, the RO was unable to verify the 
occurrence of second airliner crash in 1953.  Based on a 
review of the Veteran's claims file, development of these 
stressors comported with VA's duty to assist and no further 
development is required.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).


With respect to the Veteran's third stressor, in a June 2008 
memorandum, the RO found that "there [did] not appear to be 
enough detail concerning events on Lake Michigan . . . that 
would allow for a meaningful search."  The Board disagrees.  
In his June 2007 statement, as noted above, the Veteran 
indicated that he was stationed in St. Joseph, Michigan, in 
spring 1954 and that he partook in the recovery of bodies on 
Lake Michigan.  A review of the Veteran's obtained service 
personnel records demonstrated that the Veteran was stationed 
at the St. Joseph Lifeboat Station in St. Joseph, Michigan, 
from January to June 1954.  The Board finds that this 
information, while general in nature, is sufficiently 
detailed to enable the RO to submit a request for records to 
the appropriate agency or agencies that could reasonably 
produce relevant documentation of the Veteran's asserted 
stressor.  Thus, a remand is warranted for further of this 
asserted stressor development in order for VA to comply with 
its duty to assist the Veteran.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

Accordingly, the case is remanded for the following action:

1.  The RO must request the Veteran to 
provide further details, if possible, 
concerning the events on Lake Michigan 
during the spring of 1945 claimed by him 
as an inservice stressor.  The RO must 
notify the Veteran that, if he wishes 
help, he cannot passively wait for it in 
those circumstances where he may or 
should have information that is essential 
in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The RO must also notify the 
Veteran that he can submit alternate 
forms of evidence to prove the occurrence 
of this stressor, such as newspaper 
articles; buddy statement(s) from someone 
who witnessed the incident(s) that he 
claims to have seen or who was told about 
it at the time; or some other kind of 
corroborative evidence that he may have.  
After the Veteran has had an adequate 
opportunity to respond, the RO must 
submit a request to the appropriate 
agency or agencies for records relevant 
to the Veteran's asserted stressor.  
Specifically, the RO must submit a 
request for documents evidencing the 
Veteran's participation in recovery 
operations on Lake Michigan between 
January and June 1954.  The request must 
also incorporate any pertinent 
information provided by the Veteran in 
response to the RO's request for further 
elaboration.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

3.  THIS APPEAL HAS BEEN ADVANCED ON THE 
BOARD'S DOCKET.  This claim must be 
afforded expeditious treatment.  All 
claims remanded by the Board for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


